                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:18CR198

        vs.
                                                                          ORDER
LAVERY SHERIDAN

                       Defendant.



       This matter is before the court on the defendant’s unopposed Motion to Continue Trial
[25]. Counsel is seeking additional time to negotiate an agreement with the government. For good
cause shown,

        IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [25] is granted
as follows:

       1. The jury trial, now set for November 20, 2018, is continued to January 8, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and January 8, 2019 shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 8th day of November 2018.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
